 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN J. YOUNG,                                   No. 2:18-cv-1901 CKD P
12                     Plaintiff,
13          v.                                         ORDER
14   J. COBURN, et al.,
15                     Defendants.
16

17          By order filed April 23, 2019, plaintiff was advised that if he wanted to amend the

18   complaint to attempt to state claims against defendant Coburn, then he could do so following the

19   procedures set forth in Federal Rule of Civil Procedure 15. (ECF No. 42.) Plaintiff has now filed

20   a motion to amend explaining why he wants to amend the complaint. (ECF No. 51.) The motion

21   will be denied because it is not accompanied by a copy of the proposed amended complaint. If

22   plaintiff wants to amend the complaint, he must provide a copy of the amended complaint and the

23   amended complaint must be complete without reference to previous complaints.

24          Plaintiff also requests that the court order him transferred to another prison. (Id. at 2.)

25   The undersigned recently denied three nearly identical requests (ECF No. 48) and the instant

26   request will be denied for the same reasons.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. Plaintiff’s motion to amend (ECF No. 51) is denied.
                                                       1
 1            2. Plaintiff’s motion for transfer (ECF No. 51) is denied.

 2            3. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint

 3   form used in this district.

 4   Dated: May 6, 2019
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8   13:youn1901.amend

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
